85302: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30593: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85302


Short Caption:CHATTAH VS. CEGAVSKE (BALLOT ISSUE)Court:Supreme Court


Related Case(s):85298


Lower Court Case(s):Carson City - First Judicial District - 22OC000991BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSigal ChattahJoseph S. Gilbert
							(Joey Gilbert Law)
						


RespondentBarbara K. CegavskeCraig A. Newby
							(Attorney General/Las Vegas)
						


RespondentJohn T. KennedyNathan E. Lawrence
							(Gallian Welker & Beckstrom, LC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


09/09/2022Filing FeeFiling Fee Paid. $250.00 from Jessica Bronder Shawn Kovacich.  Check no. 1315. (SC)


09/09/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-28280




09/09/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-28285




09/09/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)22-28287




09/13/2022MotionFiled Appellant's Motion to Expedite Appeal and Briefing Schedule. (SC)22-28638




09/13/2022Order/ProceduralFiled Order Granting Motion. Appellant's motion to expedite appeal and briefing schedule is granted to the following extent.  Appellant's transcript request form, docketing statement, and opening brief and appendix  due: September 16, 2022. Respondents shall have until September 21, 2022, to file and serve the answering briefs.  Appellant shall have until September 26, 2022, to file and serve a reply brief, if deemed necessary.  No extensions of time will be granted.  (SC)22-28684




09/15/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE FILED ON 9/15/22) (SC)


09/15/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-28973




09/15/2022Notice/OutgoingIssued Notice of Rejection of Filed Documents. (SC)22-28977




09/15/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-28986




09/15/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE FILED ON 9/16/22) (SC)


09/16/2022Notice/OutgoingIssued Notice of Rejection of Deficient Docketing Statement. (SC)22-29038




09/20/2022Order/ProceduralFiled Order.  Appellant shall have until September 21, 2022, to file and serve a compliant docketing statement and the opening brief.  Respondents shall have until September 26, 2022, to file and serve the answering briefs.  No reply brief shall be filed.  Upon completion of briefing, the disposition of this appeal will be expedited to the extent this court's docket will permit.  (SC)22-29493




09/20/2022BriefFiled Appellant's Opening Brief.  (SC)22-29557




09/20/2022Docketing StatementFiled Docketing Statement.  (SC)22-29558




09/20/2022Notice/OutgoingIssued Notice to Provide Proof of Service - Docketing Statement. Due date: 7 days.  (SC)22-29567




09/20/2022Notice/IncomingFiled Appellant's Proof of Service for Docketing Statement. (SC)22-29579




09/26/2022BriefFiled Respondent's (Barbara K. Cegavske) Answering Brief. (SC)22-30181




09/26/2022AppendixFiled Respondent's (Barbara K. Cegavske) Appendix to Answering Brief. (SC)22-30183




09/26/2022BriefFiled Respondent's (John T. Kennedy) Answering Brief. (SC)22-30216




09/27/2022Case Status UpdateBriefing Completed/To Screening. (SC)


09/28/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-30531




09/29/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn7 [The Honorable Abbi Silver, Justice, did not participate in the decision of this matter.] EN BANC. (SC)22-30593




09/30/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-30895




10/24/2022RemittiturIssued Remittitur. (SC)22-33323





Combined Case View